Citation Nr: 1102236	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  00-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1948 to December 1953.   
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the Veteran's claim of entitlement to service 
connection for prostate cancer.


FINDING OF FACT

The Veteran died in May 2004.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2010, while this case was pending before the Board, 
the Board received notification from the RO that the Veteran had 
died in May 2004.  A copy of a Social Security Administration 
inquiry sheet verifying the Veteran's date of death has been 
associated with the Veteran's VA claims folder.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


